DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.
3. Claims 2, 6-8, 13, 21, 27-37, 39, 41, 43, and 50-52 have been cancelled. Claims 1, 3-5, 9-12, 14-20, 22-26, 38, 40, 42, and 44-49 are pending.
Terminal Disclaimer
4. The terminal disclaimer filed 9/1/21 over US Pat. No.8, 529, 893, US Pat. No.7, 335, 743, US Pat. No.8, 906, 371, US Pat. No.7, 790, 859 has been entered and approved.
Rejection Withdrawn
5. Applicants claim amendments and arguments have necessitated the withdrawal of rejection of claims 1, 3, 4-26, 38-40, 42 and 44-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement.
6. Applicants claim amendments and arguments have necessitated the withdrawal of rejection of claim(s) 1, 3-5, 10-12, 14-18, 20 and 22-25 are rejected under th ,2005).
7. Applicants claim amendments and arguments have necessitated the withdrawal of rejection of claim(s) 1, 3-5, 10-12, 14-18, 20, 22-25, 38, 40, 44-45, 47, 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welcher et al. (PGPub No. 20050004353) in view of Baechler et al. (2003, PNAS, Vol(5), p.2610-2615) and Bauer et al. (2009, Arthritis Rheum., 60(10), p.3098-3107). 
8. Applicants has provided terminal disclaimers to overcome the nonstatutory double patenting rejection of record.
Conclusion
9. Claims 1, 3-5, 9-12, 14-20, 22-26, 38, 40, 42, and 44-49 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645    

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645